Citation Nr: 1316516	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  07-36 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chest pain secondary to service-connected anxiety disorder.

2.  Entitlement to service connection for shortness of breath secondary to service-connected anxiety disorder.

3.  Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to June 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2006 of a Department of Veterans Affairs (VA) Regional Office (RO or Agency of Original Jurisdiction).  

In April 2009 and September 2010, the Board remanded the claims for further development.  

Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claims of service connection for chest pain and shortness of breath, in a rating decision in November 2012, the RO denied the claims as secondary to service-connected anxiety disorder.  In its remand in September 2010, the Board directed that the Veteran be notified of the requirements for supporting a claim of secondary service connection.  The RO sent the Veteran a letter in October 2010 consistent with the Board's directive.  The letter was mailed to an address which is not the same as the Veteran's current address.  Also the supplemental statement of the case of November 2012 was sent to the same address as the letter in October 2010, which was returned as undeliverable. 

As it appears that the Veteran did not receive the notification letter of October 2010, the letter should be sent to the current t mailing address. 




On the claim of service connection for posttraumatic stress disorder, on VA examination in October 2012, the VA examiner stated that the Veteran did not meet the full criteria for PTSD, in part, because there was no exposure to a traumatic event, that is, no evidence of an in-service stressor.  The VA examiner explained that the event the Veteran witnessed, that is, the noncombat death of a sailor, who was a member of the ship's crew, was not related to fear of hostile military or terrorist activity.   As the VA examiner did not consider that fear of hostile military or terrorist may be the stressor, further development under the duty to assist is needed. 

For reasons of due process and factual development, the claims are REMANDED for the following action: 

1.  Provide the Veteran VCAA notice on the claims for secondary service connection.  Ensure that the notice is sent to the Veteran's current address.  And afford the Veteran the opportunity to submit additional argument or evidence in response to the rating decision in November 2012, denying the claims. 

2.  Ask the proper Federal custodian of naval records for a history of USS Nimitz from April to September 2003 while the ship was deployed to the Arabian Gulf and Arabian Sea.  

3.  Afford the Veteran a VA examination by a health-care provider who has not previously examined the Veteran to determine:




Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran has posttraumatic stress disorder due to fear of hostile or terrorist activity while aboard the USS Nimitz from April to September 2003 while the ship was deployed to the Arabian Gulf and Arabian Sea. 

The Veteran's file must be made available to the VA examiner for review.

4.  After the above development has been completed, adjudicate the claim of service connection posttraumatic stress disorder.  If the claim is denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


